Citation Nr: 9935934	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia and 
degenerative arthritis of the right knee, status post 
arthroscopy, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for chondromalacia and 
degenerative arthritis of the left knee, currently rated as 
10 percent disabling.

3.  Entitlement to an increased rating for nummular eczema 
and seborrheic dermatitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had essentially continuous service from April 
1963 to September 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and September 
1998 by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The chondromalacia and degenerative arthritis of the 
right knee, status post arthroscopy, are productive of severe 
disability of the knee, but have not resulted in nonunion of 
the tibia and fibula with loose motion, more than moderate 
impairment due to subluxation or lateral instability, or 
limitation of motion resulting in flexion being limited to 
less than 60 degrees or extension limited by more than 5 
degrees.

3.  The chondromalacia and degenerative arthritis of the left 
knee are not productive of more than slight disability, and 
have not resulted in lateral instability, subluxation or 
limitation of motion.

4.  The nummular eczema and seborrheic dermatitis are not 
productive of constant exudation or itching, or marked 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for chondromalacia and degenerative arthritis of the 
right knee, status post arthroscopy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003-5262 (1999).

2.  The criteria for a disability rating higher than 10 
percent for chondromalacia and degenerative arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5262 (1999).

3.  The criteria for a disability rating higher than 10 
percent for nummular eczema and seborrheic dermatitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Generally, even apart from an initial rating period, a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also had a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

I. Chondromalacia and Degenerative Arthritis of the Right 
Knee, 
Status Post Arthroscopy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

When assigning a disability rating, it may be necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).  

The RO rated the veteran's knee disorders under a Diagnostic 
Code formulation that combines arthritis , Diagnostic Code 
5003, and Diagnostic Code 5262 which provides that a 10 
percent rating is warranted where there is malunion of the 
tibia and fibula resulting is slight knee or ankle 
disability.  A 20 percent rating is warranted when there is 
moderate disability.  A 30 percent rating is warranted if 
there is marked knee or ankle disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5262 (1999).  

Diagnostic Code 5262 provides for a rating based on all 
disability of the particular joint which is affected.  
Therefore, it is not appropriate to assign a separate 
compensable rating under any other diagnostic code.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  See 38 C.F.R. § 4.14 (1999).  

On the other hand, it is permissible to rate a knee disorder 
under one or more alternative diagnostic codes.  Such a 
rating or ratings would be instead of, rather than in 
addition to, a disability rating under Diagnostic Code 5262.  
For example, a knee disorder may be rated on the degree of 
instability or subluxation under Diagnostic Code 5257, and/or 
on the basis of limitation of motion under Diagnostic Codes 
5260 and 5261.  The Board notes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  

If a rating is assigned under Diagnostic Code 5257, the Board 
must also consider whether the evidence warrants a separate 
compensable rating for arthritis of the knee.  When a knee 
disorder is already rated under Diagnostic Code 5257, a 
separate rating for arthritis may be assigned if the veteran 
has limitation of motion which is at least noncompensable 
under Diagnostic Codes 5260 or 5261.   See VAOPGCPREC 23-97.  
Separate ratings under Diagnostic Code 5257 and 5260 or 5261 
are permissible because neither diagnostic code considers all 
impairment of the knee.  Diagnostic Code 5257 considers only 
instability and subluxation, whereas Diagnostic Codes 5260 
and 5261 are premised only limitation of motion.  Rating a 
knee disorder under both of those codes does not, therefore, 
result in pyramiding.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited by 5 degrees.  A 10 percent 
rating is warranted where extension is limited by 10 degrees.  
A 20 percent rating is contemplated where extension is 
limited by 15 degrees.  A 30 percent rating is for assignment 
where extension is limited by 20 degrees.  A compensable 
rating may also be assigned based on X-ray findings of 
arthritis and painful motion.  See VAOPGCPREC 9-98.  

The report of a VA examination of the veteran's joints in 
June 1998 shows that the examiner reviewed the veteran's 
chart.  He noted that the veteran was an honest and kind, and 
an excellent historian.  The veteran said that his knee pain 
started developing 20 years earlier.  He said that he hurt 
his right knee in 1983 when he flipped off a wet tank and 
fell and hit his right knee.  He had surgery on the right 
knee arthroscopically in April 1992.  He also reportedly had 
developed degenerative joint disease in both knees.  He was 
seen by orthopedic surgeons for care on a regular basis.  

His subjective complaints included having bilateral knee 
pain.  The frequency of the pain was daily.  Sometimes the 
duration of the pain was all day long without any breaks, and 
sometimes it had some breaks where it let up.  The veteran 
said that he could go three or four days without any relief 
at all, and then all of a sudden he would have several hours 
in which there was a break from the severe pain.  On a scale 
of 1 to 10, he placed the right knee at 10 on a daily basis.  
Alleviating factors included elevation, ice, sometimes moist 
heat, and Naproxen sodium.  Precipitating factors included 
going up and down stairs, jogging, running, prolonged 
walking, and prolonged standing.  Certain movements of the 
knee caused excruciating pain.

Regarding the left knee, the veteran had never had surgery, 
but banged it numerous times in the military, especially when 
he fell off a tank in 1983.  He reportedly had developed 
arthritis in both knees according to his VA chart.  The left 
knee had an achy type of pain that sometimes throbbed.  The 
frequency of the pain was every day, all the time, but not at 
the same level of pain.  The duration of the pain was that 
the severity comes and goes, but there was always a level of 
pain.  On a scale of 1 to 10, he stated that his average 
daily pain in the left knee was an 8.  Alleviating factors 
were ice, elevation, sometimes heat, and resting and 
massaging the knee.  Precipitating factors included wet, cold 
weather.  He rarely had swelling of the left knee, though he 
frequently had swelling of the right knee.  He rode a 
stationary bicycle every day to keep up his health and had 
increased swelling for a couple of hours after using the 
stationary bicycle.  The veteran used a brace on the right 
knee only, given to him by a VA orthopedic clinic.  He stated 
that he used it daily.  He said that he had not had 
dislocation or subluxation in the last several years.  The 
veteran stated that he could no longer do sports such as 
playing tennis.  He also said that he could not jog, even 
though he used to do it daily.  He walked three times a week 
to get exercise.  He was employed by the post office and 
sometimes had trouble with the right knee and had to ask 
permission to do a sit down job, but he could usually get by 
with normal functioning.

On physical examination, the right knee range of motion was 
from 0 to 130 degrees.  The left knee range of motion was 
from 0 to 140 degrees.  He had pivoting pain in the right and 
left knees both laterally and medially.  Lachman's and 
McMurray's signs were negative.  The patella was tight with 
no laxity.  There were 2 centimeters of edema of the right 
knee and none on the left.  Neither knee had any increased 
temperature changes on the skin.  Gait was normal.  He did 
have a Donjoy brace on the right knee.  He did not use a cane 
or crutch.  There was increased crepitus in both knees.  The 
right one was just a little bit more severe.  The left knee 
had an audible popping sensation on movement.  It could be 
heard and felt.  The veteran was able to stand on his heels 
and toes with no complaint of pain, but he was not able to do 
a deep knee bend because of pain in the right knee.  X-rays 
reportedly showed proof of degenerative joint disease in both 
knees.

The diagnoses were (1) status post arthroscopic surgery of 
the right knee with degenerative joint disease, and (2) left 
knee crepitus with degenerative joint disease with full range 
of motion and with tenderness.  

A letter dated in November 1998 from the veteran's employer, 
the United States Postal Service, shows that he missed 
sixteen days of work during the previous year due to 
complaints regarding his right knee.  He worked as a clerk on 
automation and his job required him to stand for long 
periods.  The veteran reportedly was very concerned that his 
knee was endangering his ability to perform his work due to 
the absenteeism.  The supervisor said that he had observed 
swelling of the veteran's right following the absences.  

The veteran testified regarding the severity of his service-
connected right knee disorder during his hearing held in 
February 1999 before an RO hearing officer.  He said that he 
received medical treatment for his knees at a VA hospital.  
He also that he had been prescribed Naprosyn for the 
continuous pain in his knees.  He reported that sometimes 
this medication relieved the pain, but sometimes it did not.  
He indicated that he had surgery on the right knee in April 
1992 for the purpose of repairing torn ligament and bone 
fragmentation.  He said that the surgery had relieved some of 
the symptoms, but the symptoms were still there.  His doctor 
reportedly told him that he would always have knee problems, 
and that he could not run anymore.  The veteran said that he 
had continued to have swelling in the knee.  He said that 
another surgeon had recommended having surgery using a laser 
technique, but that he did not do that because he did not 
have enough sick time built up at his job.

The veteran said that his right knee was worse than his left.  
He said that when working at the post office he had problems 
with the right knee locking and giving out.  He said that it 
swelled sometimes, and that he had lost 16 days of work 
during the past year.  He said that his right knee would give 
out everyday if he was not careful about how he moved.  He 
testified that he wore a knee brace every day on the right 
knee and also had a larger brace for use on days when the 
knee was swollen.

The veteran described the pain in his knees as being constant 
but with flare-ups when it intensifies.  The veteran reported 
that he could no squat down completely because it was too 
painful on the right knee.  He said that the knee would 
become painful and lock.  Some days, according to the 
veteran, he had to do seated work instead of his usual work 
which involved standing.  

In evaluating the claim for an increased rating for the 
veteran's right knee disability, the Board finds that there 
is no evidence of nonunion of the tibia and fibula with loose 
motion.  Accordingly, the Board concludes that the criteria 
for a rating higher than 30 percent for a right knee disorder 
under Diagnostic Code 5262 are not met.  

The Board further finds that there is no basis for assigning 
a higher rating under an alternative diagnostic code or under 
a combination of alternative codes.  In this regard, the 
evidence does not support a higher rating on the basis of 
instability or subluxation under 5257 and/or limitation of 
motion under Diagnostic Codes 5260 and 5261.  The disorder 
has not resulted in more than moderate instability or 
subluxation.  The disorder also has not resulted in flexion 
being limited to less than 60 degrees or extension limited by 
more than 5 degrees.  Such findings would warrant only a 20 
percent rating under Diagnostic Code 5257 along with a 
noncompensable rating under the codes for rating limitation 
of motion of the knee.  These ratings would not result in the 
veteran receiving a higher level of compensation that he 
currently receives.  Moreover, the pain and functional 
impairment associated with the disability is adequately 
encompassed by the current rating.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 30 percent for chondromalacia and degenerative arthritis 
of the right knee, status post arthroscopy, are not met.  

II. Chondromalacia and Degenerative Arthritis of the Left 
Knee

The veteran also testified regarding the severity of his 
service-connected left knee disorder during the February 1999 
RO hearing, as previously summarized.  The medical evidence 
pertaining to the left knee has also summarized above along 
with the evidence pertaining to the right knee.  After 
reviewing all of the evidence, the Board finds that the 
disorder of the left knee has not resulted in more than 
slight disability.  Significantly, the examination findings 
pertaining to the left knee were essentially normal other 
than pivoting pain, increased crepitus, and a popping 
sensation.  The range of motion was normal (1 to 140 degrees; 
see 38 C.F.R. § 4.71, Plate II, 1999).  The evidence does not 
reflect the presence of instability or subluxation of the 
left knee so as to warrant a higher rating under Diagnostic 
Code 5257.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent under 
Diagnostic Code 5262 for a left knee disorder are not met.  

III. Nummular Eczema and Seborrheic Dermatitis

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed or small area.  A 10 percent 
rating is warranted if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.  

The veteran testified in February 1999 regarding the severity 
of his service-connected skin disorder.  He said that he 
received medication for treatment of the skin disorder 
through the VA.  He also stated that he had seen a private 
doctor for treatment of the skin disorder about a year 
earlier and used medication on a daily basis.  He testified 
that he had four different creams that he used.  He had one 
cream that he applied to his armpits and his groin, and 
another that he used only on his face.  He also had another 
medication that he used all over his body.  He said that the 
skin condition was more severe at some times than other 
times, and certain factors such as dust and humidity made the 
disorder worse.  He said that when having a flare-up, he 
became uncomfortable and had constant itching.  He said that 
there was not much pus, but that it flaked a lot.  He said 
that sometimes in the summer he could not shave due to the 
presence of the rash.  He said that he considered the 
condition to be disfiguring.  He said that it changed the 
pigmentation of his skin.  Finally, he reported that his 
doctors told him that he would have the skin disorder the 
rest of his life.  

Private medical records and post-service medical treatment 
records from a service medical facility show that the veteran 
has received treatment for his service-connected skin 
disorder.  

The report of an examination of the veteran's skin conducted 
by the VA in July 1998 shows that he gave a history of 
chronic skin problems involving the face, scalp, groin, 
armpits, and bends of the arms since 1971.  He said that the 
problem was intermittent and very pruritic.  He felt that the 
condition was worsened by sweating, and by air borne material 
such and dusts and solvents.  The problems started in the 
Army and tended to flare up when he was in warm climates such 
as Korea.  The problems had continued since his retirement.  
He worked as a postal worker and said that he was exposed to 
dust which exacerbated his problem.  He said that he had been 
seen by multiple Army physicians and had been evaluated by 
the VA dermatology clinic.  He also said that the condition 
was presently controlled by Triamcinolone ointment to the 
body, Desonide cream to the face, Valisone lotion to the 
scalp, coal tar shampoo, Nizoral shampoo, and Sarna lotion.  
He was found to be patch test positive to resin which was 
found in paper, and he was definitely exposed to paper on a 
chronic basis.  

Physical examination revealed that the veteran had very 
little xerosis and seemed to be using emollients adequately.  
There was no significant scaling of the scalp on the day of 
the examination, but he did have thin hyperpigmented, 
slightly scaly plaques of the malar eminences and zygomatic 
arches on the face, and slightly scaly erythema was noted on 
the nasal labial folds and eyebrows.  He was also noted to 
have a thin nummular slightly scaly hyperpigmented plaque 
involving the upper back, lateral neck, antecubital fossa and 
chest.  The impression was (1) nummular eczema with an 
allergic contact component (has been shown to be patch test 
positive to resin in paper); and (2) seborrheic dermatitis.  
The examiner stated that both of the veteran's problems 
seemed to be fairly well controlled with his present topical 
regimen.  

After considering all of the evidence, the Board finds that 
the nummular eczema and seborrheic dermatitis are not 
productive of constant exudation or itching, or marked 
disfigurement.  The Board notes that such findings are not 
objectively shown in any of the medical evidence.  Despite an 
occasional flare-up, the disorder appears to be generally 
well controlled through the use of medication.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for nummular eczema and seborrheic 
dermatitis are not met.  

The veteran of course is free to apply to reopen his claim 
for increase at any time, especially with evidence of 
increased involvement.  For the present, however, the record 
shows that his symptoms, primarily flaking and itching, were 
controlled on VA and private clinical visits early in 1997.  
He was advised to avoid exposure to chemicals in various 
personal care products.  He has also been examined for 
compensation purposes during the summer (in July 1998), when 
he has state at least in the past, such as when he was in 
Korea, the skin problems were worse.  In any event, the 
disorder during this initial rating period does not appear to 
have changed significantly.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999) (the initial rating for a service-
connected disability may be staged  in accordance with the 
facts found).  

The above decisions are based on the VA Schedule for Rating 
Disabilities.  The Board also finds that there has been no 
showing that service-connected disability at issue has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to warrant an extra-
schedular rating.  The Board recognizes that the veteran 
missed some 16 days of work in the prior year due to his 
service-connected right knee disorder, but for a position 
that requires standing such loss of time at work does not 
appear to be excessive taking into consideration that the 
current 30 percent schedular rating for the right knee is 
consistent with a marked level of disability and obviously 
contemplates a very significant level of functional 
impairment.  Consequently, the an extra-schedular rating is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As 
in the case of the veteran's skin condition, however, he is 
free to reopen his claim for increase for either knee at any 
time with evidence of increased disability.  














ORDER

1.  An increased rating for chondromalacia and degenerative 
arthritis of the right knee, status post arthroscopy, 
currently rated as 30 percent disabling, is denied.

2.  An increased rating for chondromalacia and degenerative 
arthritis of the left knee, currently rated as 10 percent 
disabling, is denied.

3.  An increased rating for nummular eczema and seborrheic 
dermatitis, currently rated as 10 percent disabling, is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 

